DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Claims 1, 2, 4, 6-22 are pending.  Claims 3 and 5 are cancelled.  Claim 1 is independent.
The rejection of claims 1, 2, 4, 6-19 under 35 U.S.C. 103 as obvious over Hart et al. US 7,241,727 B2) in view of DeDominicis et al. (US 8,017,569 B2) is withdrawn upon consideration of Applicant’s arguments filed 11/11/2020. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0227897A1) in view of DeDominicis et al. (US 8,017,569 B2).
Nelson et al. (US 2005/0227897A1) teach a fabric care cleaning composition [see 0007] comprising from 1 to 50 wt% propellant; See [0045 and 0047] teaching propane and butane encompassing claims 1 and 10.  
Nelson et al. guide one of ordinary skill to include less than 93% wt% water; See [0014] teaching which broadly encompass the claimed 25-55% water.
Nelson et al. teach in [0017] from 1 to 5 wt% of a nonionic surfactant.  See pg.2.  The teaching in [0025] encompasses the claim 4 requiring the claimed nonionic surfactant to have an alkyl group having eight to eighteen carbon atoms and five to fifteen polymerized ethylene oxide residues.
Nelson et al.’s carpet/fabric care cleaning composition is a foam [0048] and thus encompasses the claim 20 limitation to wherein the composition is a crackling gel.  See page 5.  Also see [0081-0082] teaching the adjunct ingredients of claims 21-22.
Nelson et al. teach in [0011] that the cleaning composition can comprise the same glycol alkyl ether wherein the glycol alkyl ether has from seven to twelve carbon atoms as required by the instant claims, but is silent as to the claimed amount of from 3 to 12 wt% as required by claim 1.

Finally, Nelson et al. teach in [0082] hydroxy cellulose thickeners but is silent as to the clamed amount of from 0.3 to 1.5 wt% as required by claim 1.  
Thus, Nelson et al. do not teach the claimed % amounts of glycol alkyl ether, alcohol, or thickener as required by claim 1.  
In the analgous art of aerosol compositions for removing foodstuffs and stains, DeDominicis et al. (US 8,017,569 B2) teach aerosol cleaning compositions col.17, ln.10) comprising a) from 1 to 50% of a mixture of aerosol propellant and col.17,ln.14 teaching the claimed mixture of propane and butane.   See col.17,ln.14 and lines 5-35 regarding the claimed proportions. DeDominicis et al. teach 30-50% wt water. See col.9,ln.63.  DeDominicis et al. teach the nonionic surfactant has an alkyl group having 8-18 carbon atoms and 5-15 polymerized ethylene oxide residues is met by the table 2, col.19.See also col.2,ln.50-65 & col.3-4, teaching the same groups encompassing claims  9, 14 and 18, specifically see col. 3-4 for the claimed nonionic surfactant and ethylene oxide residues.
Specifically, DeDominicis et al. teach wherein the glycol alkyl ether compounds have from 7 to 12 carbon atoms is taught by col.11,ln.34-44.  DeDominicis et al. teach in col.12,ln.1-17 0.1-5% which proportions encompass the claim 1 from 3 to 12 wt% and the claimed glycol alkyl ether. Regarding claim 11 limitation to 6-12% glycol ether which is just outside the range taught in DeDominicis et al. teaching 5%, it is the Examienr’s position that the 5% of the prior art is as close to the claimed endpoint of 6% 
DeDominicis et al. teach in col.12,ln.17 0.1-5%  of alcohol solvents encompassing the claimed from 2 to 12 wt% of an alcohol with col.11,ln.52 teaching the claimed ethanol and isopropanol.  
DeDominicis et al. teach from 0.3 to 1.5 wt% of a thickener (see col.13,ln.33 and col.15,ln.35-45) such as xanthan gum, guar gum, locust bean gum, tragacanth gum, or derivatives thereof, polycarboxylate polymers, polyacrylamides, clays, and teach the same alkyl hydroxyalkyl celluloses(see col.15,ln.40).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fabric cleaning composition of Nelson et al. with the claimed amounts of glycol alkyl ether, alcohol, and thickener as taught by DeDominicis et al. in the claimed percentage range because DeDominicis et al. guide one of ordinary skill to optimize the proportions of exactly the same ingredients in similar percent ranges in general and “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (ie. does not require undue experimentation).” 
One of ordinary skill is motivated to combine the fabric cleaning teachings of Nelson et al. with the metal cleaner teachings of DeDominicis et al. since Nelson et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764